Citation Nr: 0715037	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05- 02 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDING OF FACT

There is credible evidence corroborating the veteran's 
alleged non-combat in-service stressors, supporting a current 
diagnosis of PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, PTSD was 
directly caused by his military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
was granted on appeal.  When implementing the award, the RO 
will address any notice defect with respect to the disability 
rating and effective date elements.  Significantly, the 
veteran retains the right to appeal any effective date or 
initial disability rating assigned by the RO.   

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of PTSD, the Board is taking action 
favorable regarding the veteran's claim by granting service 
connection for PTSD, as such the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notice or development and the Board will proceed with 
appellate review.  See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 
49, 747 (1992); See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that he is entitled to service 
connection for PTSD as a result of stressors that he 
experienced on board the U.S.S. Saratoga (CV 60).  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2006).  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2006).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. at 
140-141.

Although, the veteran failed to report to a scheduled QTC 
examination in May 2003, a review of the veteran's claims 
file shows that the available record establishes the first 
two elements of the 38 C.F.R. § 3.304(f) analysis: a current 
diagnosis of PTSD and an opinion linking such diagnosis to 
the veteran's reported in-service stressors.  VA treatment 
records between January 1997 and August 2004 show that, in 
December 2000, the veteran complained of and was treated for 
psychological conditions.  He was later diagnosed with PTSD; 
however, the Board notes that the corresponding treatment 
records had little discussion of the veteran's in-service 
stressors.  The veteran's most recent medical record, dated 
in August 2004, contains a diagnosis of PTSD based on his 
reported history.  The veteran reported that, during his tour 
aboard the U.S.S. Saratoga (CV 60) in 1992, missiles were 
fired at a Turkish Destroyer, Mauvenet.  The veteran 
witnessed trauma and was exposed to combat.  Resolving the 
benefit of any reasonable doubt in favor of the veteran, the 
Board finds that there is a current diagnosis of PTSD based 
on his reported stressor.

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressor(s) actually occurred, 
is required for service connection.  See Cohen, 10 Vet. App. 
at 142.  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

As an initial matter, the Board observes from a July 2004 VA 
memorandum that the veteran's service personnel records were 
formally found to be unavailable.  Therefore, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Despite the 
unavailability of the rest his service records, the claims 
file contains the veteran's DD Form 214, service medical 
records, and the Deck Log for U.S.S. Saratoga.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered the 
available DD Form 214, medical records, and the veteran's own 
statements.  The veteran's service personnel records reflect 
that his military occupation (MOS) was an intermediate 
maintenance technician and show that he had approximately 10 
months of service at sea.  The veteran received the National 
Defense Service Medal and Sea Service Deployment Ribbon.  He 
received no individual combat citations and was not a POW.  
Thus, the evidence of record does not establish that the 
appellant was engaged in combat in connection with his MOS.  
The preponderance of the evidence is against the 
determination of combat status.  Therefore, the veteran's 
statements alone do not constitute conclusive evidence of the 
occurrence of an in-service stressor.  See Cohen, 10 Vet. 
App. at 145.  The Board therefore finds that, based on all 
the evidence, the appellant did not engage in combat during 
his service.

Although the record does not directly establish the veteran's 
combat status, the Board observes partial, independent 
corroboration of the veteran's alleged in-service stressor.  
First, as it concerns the veteran's credibility, the 
veteran's service medical records show that he was aboard the 
U.S.S. Saratoga (CV 60) between December 1991 and November 
1992.  The veteran contends that 2 missiles were fired from 
the U.S.S. Saratoga against the Turkey Destroyer, Mauvnet, in 
1992.  He assisted in dewatering the spaces and fire 
containment areas of the ship.  Further, he assisted injured 
Turkish sailors and placed bodies into body bags.  The deck 
log of U.S.S. Saratoga shows that in October 1992 there was 
conflict with the Muavenet.  As a result, 11 casualties were 
reported and sailors from the Saratoga were sent to the 
Muavenet to assist in damage control.

The August 2004 PTSD diagnosis provisionally was based on the 
veteran's reported stressor, to include witnessing casualties 
and assisting the Mauvnet Destroyer.  As a member aboard the 
U.S.S. Saratoga in October 1992, the veteran was likely 
exposed to ramifications of the conflict with Mauvent.  The 
Board observes that the corroborative nature of the evidence 
goes toward the veteran's credibility.

The evidence of the aforementioned stressor is not clearly 
convincing; however, the Board observes that the veteran is 
entitled to the benefit-of-the-doubt on the issue of stressor 
corroboration.  At a minimum, the evidence discussed above 
suggests a possibility that the veteran was assigned aboard 
the U.S.S. Saratoga and assisted casualties after missile 
fire.  The Court determined that corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The veteran's DD Form 214 do not specifically reflect that 
the veteran was present during the attacks, but the records 
indicate plausibility.  Pentecost, 16 Vet. App. at 128.  On 
that issue, the Board finds the evidence in relative 
equipoise, and resolves reasonable doubt in favor the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).  As the aforementioned corroborated non-
combat stressors form, in part, the basis of the veteran's 
current PTSD diagnosis, the Board concludes that the veteran 
suffers from PTSD incurred in service.


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


